

113 S1832 IS: For the relief of Esther Karinge.
U.S. Senate
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI113th CONGRESS1st SessionS. 1832IN THE SENATE OF THE UNITED STATESDecember 16, 2013Mr. Markey introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Esther Karinge.1.Permanent resident status for Esther Karinge(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Esther Karinge shall be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.(b)Adjustment of statusIf Esther Karinge enters the United States before the filing deadline specified in subsection (c)—(1)she shall be considered to have entered and remained lawfully in the United States; and(2)if otherwise eligible, she shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.(c)Deadline for application and payment of feesSubsections (a) and (b) shall not apply unless the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees not later than 2 years after the date of the enactment of this Act.(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or lawful permanent residence to Esther Karinge, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year—(1)the total number of immigrant visas that are made available to natives of the country of Esther’s birth under section 203(a) of the Immigration and Nationality Act; or(2)the total number of immigrant visas that are made available to natives of the country of Esther’s birth under section 202(e) of such Act, if applicable.(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Esther Karinge shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).